        Case 6:20-cv-00024-CCL Document 13 Filed 06/11/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION

 DIANA CORZINE,                                        CV-20-24-H-CCL

                                   Plaintiff,

    vs.                                                      Order

 UNITED STATES DEPARTMENT OF
 VETERAN AFFAIRS and ROBERT L.
 WILKE, SECRETARY OF
 VETERANS AFFAIRS,

                                Defendants.


        The clerk having filed Plaintiff's lodged amended complaint, replacing and

superseding the initial complaint,

        IT IS HEREBY ORDERED that Defendant's "Partial Motion to Dismiss"

(Doc. 8), which was directed to the now replaced initial complaint is DENIED as

moot.
                         +/2
        Dated this   _d._aay of June, 2020.



                                  SENIOR UNITED STATES DISTRICT JUDGE
